     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 1 of 7


 1   John R. Parker (State Bar No. 127930)
     CUTTER LAW, P.C.,
 2   401 WATT AVENUE
     SACRAMENTO, CALIFORNIA 95864
 3   Telephone: (888) 285-3333
     Facsimile:    (916) 588-9330
 4   E-Mail:       jparker@cutterlaw.com

 5   Arash S. Khosrowshahi (State Bar No.: 293246)
     LIBERTY MAN LAW
 6   1010 F Street, Suite 300
     Sacramento, California 95814
 7   Telephone:     (916) 573-0469
     Facsimile:     (866) 700-0787
 8   E-Mail:        libertymanlaw@gmail.com

 9     Attorneys for Plaintiffs
       TINA TENNYSON,
10     DOMINIC HAYNES-TENNYSON, and
       DEVON TENNYSON
11

12

13                                               UNITED STATES DISTRICT COURT

14                                             EASTERN DISTRICT OF CALIFORNIA

15                                                        SACRAMENTO DIVISION

16   TINA TENNYSON,                                                           Case No.: 2:19-cv-00429-KJM-JDP
     DOMINIC HAYNES-TENNYSON, and
17   DEVON TENNYSON,                                                          JOINT STIPULATION AND ORDER TO
                                                                              CONTINUE DISCOVERY AND PRETRIAL
18                          Plaintiffs,                                       DEADLINES

19   vs.                                                                      Complaint Filed: March 8, 2019

20   COUNTY OF SACRAMENTO,
     SACRAMENTO COUNTY SHERIFF’S
21   DEPARTMENT, CHAD CAMPBELL,
     JOSE LEMUS, NATHAN BURNETTE,
22   SCOTT PUFFER, PAUL PFEIFER,
     MICHAEL FRENCH, WILLIAM GRIGGS,
23   and BRIAN SANTIN,

24                          Defendants.

25

26

27

28

                                                  -1-
                JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
           Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 2 of 7


 1            Plaintiffs TINA TENNYSON, DOMINIC HAYNES-TENNYSON, and DEVON

 2   TENNYSON (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO, SACRAMENTO

 3   COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS, NATHAN

 4   BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM GRIGGS,

 5   and BRIAN SANTIN (collectively “Defendants”), by and through their (“Parties’”) counsel of

 6   record, hereby stipulate and request that the Court continue discovery and pretrial deadlines in

 7   this matter. Good cause exists for the requested continuance pursuant to Federal Rules of Civil

 8   Procedure Rule 16(d) based upon the following:

 9            1.         On September 23, 2019, the Court issued an initial Pretrial Scheduling Order,

10   which did not set a trial date. [Docket No. 21]

11            2.         Since the Scheduling Order was issued and Parties filed their Joint Scheduling

12   Report, the COVID-19 virus pandemic started and spread to California, prompting statewide

13   shutdowns.

14            3.         On March 19, 2020, Governor Newsom declared a statewide shelter-in-place

15   protocol. (Executive Department, State of California, Executive Order N-33-20,

16   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-

17   HEALTH-ORDER.pdf ).That same day, Sacramento County issued a “stay-at-home” order

18   stating non-essential businesses may continue operating, but employees would exclusively work

19   remotely. (Health Officer of the County of Sacramento, Order of the Health Officer of the County

20   of Sacramento Directing all Individuals in the County to Stay at Home or at their Place of

21   Residence, March 19, 2002, https://www.saccounty.net/COVID-

22   19/Documents/20200319 HO Signed Stay at Home Order.pdf).

23            4.         On March 19, 2020, Sacramento County issued countywide COVID-19 shelter-in-

24   place orders started to take effect.

25            5.         On June 22, 2020, Parties stipulated to and filed a Stipulation and Proposed order

26   to Modify Pre-Trial Scheduling Order. [Docket No. 22]

27            6.         On June 25, 2020, the Court signed Parties’ Stipulation and Order modifying the

28   Pre-Trial Scheduling Order. [Docket No. 23]

                                               -2-
             JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
        Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 3 of 7


 1           7.         On July 20, 2020, the Court signed the order granting Defendants COUNTY OF

 2   SACRAMENTO, SCOTT JONES, and SACRAMENTO COUNTY SHERIFF’S

 3   DEPARTMENT’s Motion to Dismiss in Part and denying in part. Plaintiffs were granted leave to

 4   file a Second Amended Complaint within twenty-one days of the date of the order. [Docket No.

 5   24]

 6           8.         On August 10, 2020, Plaintiffs filed their Second Amended Complaint and

 7   Demand for Jury Trial against Defendants COUNTY OF SACRAMENTO, SACRAMENTO

 8   COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS, NATHAN

 9   BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM GRIGGS,

10   BRIAN SANTIN, HECTOR CHAVEZ, U. A. DOMINGUEZ, VY SUON, RENNY ROJO, LE

11   COONCE, M. KEEGAN, and J. WILHELM. [Docket No. 25]

12           9.         On September 21, 2020, Defendants COUNTY OF SACRAMENTO,

13   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS,

14   NATHAN BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM

15   GRIGGS, BRIAN SANTIN, HECTOR CHAVEZ, U. A. DOMINGUEZ, VY SUON, RENNY

16   ROJO, LE COONCE, M. KEEGAN, and J. WILHELM filed a Motion to Dismiss Plaintiffs’

17   Second Amended Complaint. [Docket No. 29]

18           10.        On December 1, 2020, the Court issued a minute order submitting the motion

19   without oral argument and vacating the hearing date of December 11, 2020. [Docket No. 33]

20           11.        On December 3, 2020, Defendants COUNTY OF SACRAMENTO,

21   SACRAMENTO COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS,

22   NATHAN BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM

23   GRIGGS, BRIAN SANTIN, HECTOR CHAVEZ, U. A. DOMINGUEZ, VY SUON, RENNY

24   ROJO, LE COONCE, M. KEEGAN, and J. WILHELM filed a Reply to Plaintiffs’ Opposition to

25   Defendants’ Motion to Dismiss. [Docket No. 34]

26           12.        On December 9, 2020, the State of California enacted a subsequent stay-at-home

27   order to Sacramento County following the drop in Intensive Care Units capacity below 15%.

28   (Health Officer of the County of Sacramento Order of the Health Officer of the County of

                                              -3-
            JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
       Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 4 of 7


 1   Sacramento Implementing the State of California Regional Stay At Home Order and Directing All

 2   Individuals Living in the county to Stay at Home or at their Place of Residence and Closing

 3   Certain Operations, December 9, 2020, https://www.saccounty.net/COVID-

 4   19/Documents/20201209 Sacramento County Health Order Regional Stay Home Order.pdf)

 5            13.        The COVID-19 pandemic severely impacted offices and operating services,

 6   impeding Parties’ ability to effectively perform discovery and complete investigation.

 7            14.        Furthermore, Parties are still awaiting the Court’s determination on Defendants’

 8   Second Amended Complaint. Parties have started written discovery and are coordinating to obtain

 9   deposition dates for Plaintiffs in March 2021.

10            15.        Based on the above, the Parties agree that additional time is needed to complete

11   non-expert discovery, including multiple party and non-expert depositions. The Parties agree that

12   the requested continuance is in the best interests of all Parties, and will not unduly prejudice any

13   Party.

14            16.        The Parties agree and request that this Court extend non-expert discovery cutoff as

15   outlined in the below table. The Parties believe this additional time is necessary given the

16   continued uncertainty regarding COVID-related social distancing restrictions and ongoing

17   emergency regulations.

18            17.        The Parties, through their respective undersigned counsel, agree and hereby do

19   stipulate to respectfully request that the Court modify the previously modified scheduling order to

20   extend pretrial cutoffs as follows:

21

22    Event                                                          Schedule                           New Schedule
23    Discovery cutoff                                               March 17, 2021                     June 30, 2021
      Designation of expert witnesses                                April 16, 2021                     August 6, 2021
24    cutoff
25    Expert witness rebuttal                                        May 5, 2021                        August 27, 2021
      Supplemental expert witness                                    June 17, 2021                      September 10, 2021
26    disclosure cutoff
      Last date to file dispositive motions                          August 20, 2021                    October 22, 2022
27

28

                                                -4-
              JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
        Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 5 of 7


 1   Dated: March 5, 2021                                                       CUTTER LAW P.C.

 2

 3                                                                   By:        /s/ John R. Parker, Jr.
                                                                                John R. Parker, Jr.
 4
                                                                                John R. Parker, Jr., SBN 257761
 5                                                                              CUTTER LAW P.C.
                                                                                401 Watt Avenue
 6                                                                              Sacramento, CA 95864
                                                                                Telephone: (916) 290-9400
 7                                                                              Facsimile:    (916) 588-9330
                                                                                Email:        jparker@cutterlaw.com
 8

 9                                                                              Arash S. Khosrowshahi (State Bar No.:
                                                                                293246)
10                                                                              LIBERTY MAN LAW
                                                                                1010 F Street, Suite 300
11                                                                              Sacramento, California 95814
                                                                                Telephone:     (916) 573-0469
12                                                                              Facsimile:     (866) 700-0787
                                                                                E-Mail:        libertymanlaw@gmail.com
13

14                                                                              Attorneys for Plaintiffs
                                                                                TINA TENNYSON,
15                                                                              DOMINIC HAYNES-TENNYSON, and
                                                                                DEVON TENNYSON
16

17   Dated: March 5, 2021                                                       PORTER SCOTT
                                                                                A PROFESSIONAL CORPORATION
18

19
                                                                     By:        /s/ John R. Whitefleet
20                                                                              John R. Whitefleet

21                                                                              Carl L. Fessenden
                                                                                John R. Whitefleet
22                                                                              Kavan J. Jeppson
                                                                                PORTER | SCOTT
23                                                                              350 University Avenue, Suite 200
                                                                                Sacramento, CA 95825
24                                                                              Ph.: (916) 929-1481
                                                                                Fx.: (916) 927-3706
25                                                                              Email: cfessenden@porterscott.com
                                                                                Email: jwhitefleet@porterscott.com
26                                                                              Email: kjeppson@porterscott.com
27                                                                              Attorneys for Defendants COUNTY OF
                                                                                SACRAMENTO, SACRAMENTO
28                                                                              COUNTY SHERIFF’S DEPARATMENT,

                                              -5-
            JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
       Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 6 of 7


 1                                                                              CHAD CAMPBELL, JOSE LEMUS,
                                                                                NATHAN BURNETTE, SCOTT PUFFER,
 2                                                                              PAUL PFEIFER, MICHAEL FRENCH,
                                                                                WILLIAM GRIGGS, BRIAN SANTIN,
 3
                                                                                HECTOR CHAVEZ, U.A. DOMINGUEZ,
 4                                                                              VY SUON, RENNY ROJO, LE COONCE,
                                                                                M. KEEGAN, and J. WILHELM
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -6-
            JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
       Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
     Case 2:19-cv-00429-KJM-JDP Document 38 Filed 03/11/21 Page 7 of 7


 1                                                                  ORDER

 2            Good cause having been shown, based on the foregoing Stipulation by the Parties, the

 3   Court hereby ORDERS as follows:

 4      1. Parties’ prior Joint Stipulation and Order to continue discovery shall be amended as

 5            follows:

 6
      Event                                                         Schedule                           New Schedule
 7
      Discovery cutoff                                              March 17, 2021                     June 30, 2021
 8
      Designation of expert witnesses                               April 16, 2021                     August 6, 2021
 9    cutoff
      Expert witness rebuttal                                       May 5, 2021                        August 27, 2021
10    Supplemental expert witness                                   June 17, 2021                      September 10, 2021
      disclosure cutoff
11    Hearing on dispositive motions on or                          August 27, 2021                    October 29, 2022
      before
12
              IT IS SO ORDERED.
13

14   DATED: March 10, 2021.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -7-
            JOINT STIPULATION AND ORDER TO CONTINUE DISCOVERY AND PRETRIAL DEADLINES
       Tennyson, et al. v. County of Sacramento, et al., United States District Court, Eastern District of California, Case No. 2:19-cv-00429-KJM-JDP
